Citation Nr: 0330536	
Decision Date: 11/06/03    Archive Date: 11/17/03

DOCKET NO.  00-14 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
zero percent for right knee strain.

2.  Entitlement to an initial disability rating in excess of 
zero percent for left knee strain.

3.  Entitlement to service connection for a psychiatric 
disorder, to include depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel

INTRODUCTION

The veteran had active service from June 1980 to January 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2000 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, that granted service connection 
for residuals of a fracture and bunionectomy of the right 
great toe, evaluated as 10 percent disabling; and for 
recurrent right and left knee strain, benign fibroadenoma of 
the right breast, genital herpes, costochondritis, and 
residuals of a left bunionectomy, each evaluated as zero 
percent disabling; and also denied service connection for a 
psychiatric disorder, to include depression, and bilateral 
ankle strain.  In April 2000, the veteran filed a timely 
notice of disagreement.  A May 2000 statement of the case 
(SOC) furnished by the RO addressed each of the issues 
listed above.  In July 2000, the veteran filed a substantive 
appeal (VA Form 9), wherein she checked the box documenting 
that she had read the SOC, and that she was only appealing 
the issues of entitlement to service connection for a 
psychiatric disorder, to include depression, and entitlement 
to initial disability ratings in excess of zero percent for 
recurrent right and left knee strain.  38 C.F.R. § 20.202 
(2003) ("If the [SOC] and any prior supplemental SOC 
addresses several issues, the Substantive Appeal must either 
indicate that the appeal is being perfected as to all of 
those issues or must specifically identify the issues 
appealed").

At the time the veteran filed the July 2000 VA Form 9, she 
had been furnished the May 2000 SOC, which did address the 
claims concerning the initial 10 percent disability rating 
assigned for residuals of a fracture and bunionectomy of the 
right great toe; the initial zero percent (noncompensable) 
disability ratings assigned for benign fibroadenoma of the 
right breast, genital herpes, costochondritis, and residuals 
of a left bunionectomy; and the denial of service connection 
for bilateral ankle strain.  While the RO subsequently 
furnished the veteran a supplemental SOC in September 2001, 
and in February 2003, and prepared a VA Form 8 
(Certification of Appeal), which listed those same claims, 
the veteran's July 2000 VA Form 9 does not indicate that an 
appeal was being perfected as to such claims.  Those claims 
were not specifically identified in the July 2000 VA Form 9.  
Hence, the issues of entitlement to an initial disability 
rating in excess of 10 percent for residuals of a fracture 
and bunionectomy of the right great toe; entitlement to 
initial disability ratings in excess of zero percent for 
benign fibroadenoma of the right breast, genital herpes, 
costochondritis, and residuals of a left bunionectomy; and 
entitlement to service connection for bilateral ankle 
strain, are not a part of the current appeal.

Because the veteran has disagreed with the initial 
disability ratings assigned to her service-connected right 
knee strain and left knee strain, all of the evidence 
considered in the initial rating following the grant of 
service connection in March 2000 must be considered when 
these claims are re-adjudicated by the RO.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 
35, 38 (1993).

Accordingly, the Board's appellate consideration will be 
limited to the issues listed on the cover page.


REMAND

Initially, the Board notes that, in December 2000, the 
veteran submitted a copy of her most recent VA outpatient 
psychiatric examination to the RO.  A detailed review of the 
report of this October 2000 examination indicates that, in 
pertinent part, the veteran complained of "depression [that] 
could be related to military service" at this examination.  
The VA nurse practitioner who conducted this examination 
diagnosed, in pertinent part, a history of depression, and 
indicated that the veteran would be referred for VA 
counseling services.  A detailed review of the veteran's 
claims folder does not indicate that an attempt has been 
made to associate the veteran's complete VA treatment 
records for the period from February 2000 to the present 
with the claims folder.  In any event, the law states that 
records generated by VA facilities that may have an impact 
on the adjudication of a claim are considered constructively 
in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  As such, the Board is of the opinion that, on 
remand, the veteran should be scheduled for an updated VA 
psychiatric examination and the RO should attempt to obtain 
the veteran's complete VA treatment records for the period 
from February 1, 2000, to the present that may be available 
at the William Jennings Bryan Dorn VA Medical Center in 
Columbia, South Carolina.  See 38 U.S.C.A. § 5103A (West 
Supp. 2002).

The Board also notes that, at the veteran's most recent VA 
outpatient joints examination in January 2003, the examiner 
noted that he had not reviewed the veteran's claims folder 
prior to this examination because it had not been forwarded 
to him for review.  The VA examiner also did not comment on 
the results of the veteran's January 2003 x-rays.  Finally, 
the VA examiner indicated his willingness to review the 
veteran's claims folder if it were sent to him for review.  
Because the report of the veteran's VA joints examination in 
January 2003 does not contain sufficient detail, it must be 
returned as inadequate for evaluation purposes.  38 C.F.R. 
§ 4.2 (2003).

In addition, the record reflects that, in December 2002, the 
RO sent the veteran and her service representative a VCAA 
letter that contained, among other things, a 30-day response 
period for submitting additional information and evidence in 
support of the currently appealed claims.  However, in a 
decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 
02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
(hereinafter, the "Federal Circuit") invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Federal 
Circuit made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  It found that the 30-day 
period provided in § 3.159(b)(1) to respond to a VCAA duty 
to notify is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-
year period provided for response.  In this regard, it is 
noted that the RO forwarded the veteran's currently appealed 
claims to the Board in February 2003, well before the one-
year period had expired for submitting additional 
information and evidence in support of these claims.  
Therefore, since this case is being remanded for additional 
development or to cure a procedural defect, the RO must take 
this opportunity to inform the appellant that 
notwithstanding the information previously provided, a full 
year is allowed to respond to a VCAA notice.

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  With respect to the issues of 
entitlement to initial disability 
ratings in excess of zero percent for 
right knee strain and left knee strain 
and entitlement to service connection 
for a psychiatric disorder, to include 
depression, the RO should send the 
veteran a letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a) (West Supp. 2002).  The 
veteran should be informed that any 
evidence and information submitted in 
response to the letter must be received 
within one year of the date of the RO's 
letter and that she should inform the RO 
if she desires to waive the one-year 
period for response.

2.  The RO should contact the William 
Jennings Bryan Dorn VA Medical Center in 
Columbia, South Carolina, and request 
that this facility provide the veteran's 
complete VA treatment records for the 
period from February 1, 2000, to the 
present.  If no such records can be 
located, the RO should obtain specific 
confirmation of this fact and document 
it in the veteran's claims folder.

3.  The RO should refer the veteran's 
claims folder to the William Jennings 
Bryan Dorn VA Medical Center, Columbia, 
South Carolina, for review by an 
appropriate medical specialist, 
preferably B. Dedmond, M.D. 
(hereinafter, "Dr. Dedmond"), the VA 
examiner who provided the January 2003 
medical opinion, if available, for the 
purpose of obtaining an addendum to the 
January 2003 joints examination report.  
If Dr. Dedmond is not available, the VA 
Medical Center in Columbia, South 
Carolina, is asked to designate another 
reviewing orthopedist.  The claims 
folder must be sent to Dr. Dedmond or 
another designated orthopedist for 
review.  Following a review of the 
veteran's complete claims folder, to 
include her service medical records and 
post-service treatment reports, Dr. 
Dedmond is asked to comment on whether 
the diagnosis rendered in January 2003 
should be changed and, if so, then he is 
asked to revise this diagnosis based on 
his review of the veteran's complete 
claims folder.  Dr. Dedmond or another 
designated orthopedist is asked to 
provide an opinion as to whether the 
veteran's service-connected right knee 
strain and/or left knee strain has 
increased in severity since the 
veteran's separation from service in 
January 2000.  If the veteran's service-
connected right knee strain and/or left 
knee strain has not increased in 
severity since her separation from 
service in January 2000, then Dr. 
Dedmond or another designated 
orthopedist should so state.  Finally, 
Dr. Dedmond or another designated 
orthopedist should be asked whether the 
veteran's subjective complaints of pain 
in the right and left knee are confirmed 
by x-rays, to specifically include a 
review of the veteran's January 2003 
bilateral knee x-rays.

4.  The RO should make arrangements with 
the appropriate VA medical facility(ies) 
for the veteran to be afforded the 
following examination: a psychiatric 
examination to determine the nature, 
extent, and etiology of the veteran's 
psychiatric disorder, to include 
depression (if diagnosed).  Send the 
claims folder to the examiner(s) for 
review.  Request that this examination 
include all standard studies and tests.  
All examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth.  The 
examiner(s) should be asked to provide 
an opinion as to whether the veteran 
suffers from a psychiatric disorder, to 
include depression (if diagnosed), in 
accordance with the diagnostic criteria 
found in the DSM-IV.  Based on a review 
of the veteran's complete claims folder, 
to include her service medical records 
and post-service treatment reports, the 
examiner(s) should address the following 
questions: whether it is as least as 
likely as not that a psychiatric 
disorder, to include depression (if 
diagnosed), was incurred in or 
aggravated by the veteran's active 
service between June 1980 and January 
2000 or is related to any incident of 
service, or whether a psychiatric 
disorder, to include depression (if 
diagnosed), was manifest within one year 
of the veteran's separation from service 
in January 2000?

5.  To avoid a future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  If any action 
taken is deficient in any manner, 
appropriate corrective action should be 
undertaken.

6.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should again review the 
veteran's claims of entitlement to 
initial disability ratings in excess of 
zero percent for right knee strain and 
left knee strain and entitlement to 
service connection for depression, in 
light of all pertinent legal authority 
and the evidence of record.  As noted 
above, because the veteran has disagreed 
with the initial disability ratings 
assigned to her service-connected right 
knee strain and for left knee strain, 
all of the evidence considered in the 
initial rating following the grant of 
service connection in March 2000 must be 
considered when these claims are re-
adjudicated.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999); AB v. Brown, 
6 Vet. App. 35, 38 (1993).  If any 
determination remains adverse to the 
veteran, she and her service 
representative should be furnished a 
supplemental statement of the case and 
be given an opportunity to respond.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The Board intimates no 
opinion as to the ultimate outcome of this appeal.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.



	                  
_________________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


